Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 is being considered by the examiner.

Drawings
The drawings filed on: 06/02/2020 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 



The limitations of recites “acquiring a target article … ; determining whether a question …; determining, in the body of the article, an information satisfied paragraph ….; generating a summary of the target article …”, covers performance of the limitations in the mind. For example, the “acquiring a target article … ; determining whether a question …; determining, in the body of the article, an information satisfied paragraph … ” language, in the context of this claim encompasses the user manually observing/obtaining a target article of content, the user then manually making an evaluation/judgment about whether there is a question based on certain criteria, and the user then manually making an evaluation/judgment about whether there is an information satisfied paragraph in the body of content/article based on certain criteria … Similarly, the limitation “generating a summary of the target article …”, as drafted, is a process that, under its’ broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the generating a summary in the context of this claim encompasses the user manually providing an opinion based upon the earlier manually evaluated/judged criteria. If claim limitation(s), under broadest reasonable interpretation, covers performance of the limitations in the mind then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

With regards to claim 2, the claim recites “… at least one of: …. Determining that the question is included in the headline …”. This limitation encompasses a user manually making an evaluation/judgment to determine whether a question is included in the headline. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, nor is it integrated into a practical application, the claim is directed to an abstract idea.
With regards to claim 3, the claim recites “… determining similarities between the head line and each paragraph …; determining a paragraph corresponding to a maximum similarity …”. These limitations encompass a user manually making an evaluation/judgment to determine similarities and determine a paragraph based upon conditions/criteria. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, nor is it integrated into a practical application, the claim is directed to an abstract idea.
With regards to claim 4, the claim recites “… generating, from the information satisfied paragraph  and at least one paragraph following the information satisfied paragraph, the summary”. This limitation encompasses a user manually providing an 
With regards to claim 5, the claim recites “… generating, from the information-satisfied paragraph and at least one paragraph preceding … , the summary”. This limitation encompasses a user manually providing an opinion based upon manually evaluated paragraphs. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, nor is it integrated into a practical application, the claim is directed to an abstract idea
With regards to claim 6, the claim recites “… deleting invalid statements included in … , and generating the summary based on each paragraph with the invalid statements deleted”. This limitation encompasses a user manually providing an opinion based upon manual evaluations to assess removal and then manually producing an opinion based upon the evaluations in the form of a summary. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, nor is it integrated into a practical application, the claim is directed to an abstract idea.
With regards to claim 7, the claim recites “… intercepting a plurality of sentences in the information satisfied paragraph in response to determining …. ; and determining the intercepted sentences as the summary”. This limitation encompasses a user manually providing an opinion based upon manual evaluations to assess sentences that meet certain criteria and then manually producing an opinion based upon the assessed sentences in the form of a summary. Since the claim does not resolve the statutory 

With regards to claim 8, it is rejected under similar rationale as claim 1. Additionally, although it recites elements including one or more processors, storage devices and programs; these elements are recited at a high level of generality (generic computer components that perform generic computer functions) such that they amount to no more than applying the judicial exception using generic computer component(s). Accordingly, the elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the elements of one or more processors, storage devices and programs amount to no more than application of the exception using generic computer components. Application of an exception using  generic computer/components cannot provide an inventive concept. The claim is not patent eligible.
With regards to claim 9, it is rejected under similar rationale as claim 2.
With regards to claim 10, it is rejected under similar rationale as claim 3.
With regards to claim 11, it is rejected under similar rationale as claim 4.
With regards to claim 12, it is rejected under similar rationale as claim 5.

With regards to claim 14, it is rejected under similar rationale as claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bohra et al (US Application: US 2015/0193429, published: Jul. 9, 2015, filed: Jan. 9, 2014) in view of Mabbu (US Application: US 20180349360, published: Dec. 6, 2018, filed: Jan. 5, 2017).

With regards to claim 1. Bohra et al teaches a summary generation method (Fig 1: a computer implemented method using a processor, and memory to process instructions) comprising: 
acquiring a target [content set] including a [primary question line] and a body of the [content set]; 
determining whether a question is included in the [primary question line] (paragraph 0031: one or more question lines are identified through language analysis); 
determining, in the body of the article, an information-satisfied-[content subset] including an answer to the question, in response to determining that the question is included in the [primary question line] (paragraph 0034: based upon determining a question, a content-subset/answer that correlates to the question paired); and 
generating a summary of the target [content set] based on the determined information-satisfied-content subset]  (paragraph 0035: a summary of the target content based upon a question is generated based on the determined paired answer and displayed in a more succinct summary dialog form).

However although Bhora et al teaches a target content set, primary question line (as a type of topic/heading), and determined-information … subset, Bhora et al does not expressly teach the target content set is an article, the primary question line is a headline, and the … subset is a paragraph. Additionally, Bhora et al does not expressly teach … a target article including a headline and a body …

Yet Mabbu teaches the content set is an article, the primary [topic]…  line is a headline, and the … subset is a paragraph. Additionally, Nishizawa teaches … a target article including a headline and a body … (Abstract, Figure 5, Figure 8, paragraph 0040: an article is processed which includes a topic headline/title and a body of sentence content, and the keywords in the headline/title are correlated to sentences in the body (which includes paragraphs via identification of ‘<p>’).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bhora et al’s ability to acquire target content set data that includes one or more sections (primary question lines) and body answer content 

With regards to claim 2. The method according to claim 1, Bhora et al teaches wherein determining whether a question is included in the headline comprises at least one of: determining that the question is included in the [primary question line], where the headline is an interrogative sentence (Fig 3: “… how to start investing in SIP. Which funds are better for SIP?”);.

As explained in the rejection of claim 1, Bhora et al’s identification of a primary question line is modified with Mabbu to be identified as a type of headline associated with a subset/paragraph, and is rejected under similar rationale. 

With regards to claim 7. The method according to claim 1, the combination of Bohra et al and Mabbu teaches wherein generating a summary of the target article based on the determined information-satisfied-paragraph, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

intercepting a plurality of sentences in the information-satisfied-paragraph in response to determining that a number of words in the information-satisfied-paragraph is greater than a preset word number threshold; and determining the intercepted sentences as the summary.

Yet Mabbu teaches intercepting a plurality of sentences in the information-satisfied-paragraph in response to determining that a number of words in the information-satisfied-paragraph is greater than a preset word number threshold; and determining the intercepted sentences as the summary ([0057] Processor 110 then selects sentences above a predetermined weight threshold (step 730) and determines whether the total number of words in the selected sentences is within a desired word count (step 735). When the selected sentences are not within the desired word count (“No” path out of decision step 735), sentences are added or deleted based on weighting until the total number of words is within the word count (step 740). The word count can be a range with both a maximum and minimum number of words. Once the selected sentences contain a cumulative total number of words within the word count (“Yes” path out of decision step 735 or after step 740), processor 110 generates a summary using the selected sentences (step 745)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bohra and Mabbu’s ability to identify an information satisfied paragraph to be used to generate a summary, such that additional 

With regards to claim 8, the combination of Bohra et al and Mabbu teaches summary generation apparatus comprising: one or more processors; and storage devices on which one or more programs are stored, when the one or more programs are executed by the one or more processors, the one or more processors are caused to, acquire a target article including a headline and a body of the article; determine whether a question is included in the headline; determine, in the body of the article, an information-satisfied-paragraph including an answer to the question, in response to determining that the question is included in the headline; and generate a summary of the target article based on the determined information-satisfied-paragraph, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 9. The apparatus according to claim 8, the combination of Bohra et al and Mabbu teaches wherein when the one or more programs are executed by the one or more processors, the one or more processors are further caused to perform at least one of: determining that the question is included in the headline, where the headline is an interrogative sentence; determining that the question is included in the headline, where the headline includes a referential relationship but does not include an object to which the referential relationship refers; and determining that the question is included in the headline, where the headline includes at least one word in a preset set 

With regards to claim 14. The apparatus according to claim 8, the combination of Bohra et al and Mabbu teaches wherein when the one or more programs are executed by the one or more processors, the one or more processors are further caused to: intercept a plurality of sentences in the information-satisfied-paragraph in response to determining that a number of words in the information-satisfied-paragraph is greater than a preset word number threshold; and determine the intercepted sentences as the summary, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bohra et al (US Application: US 2015/0193429, published: Jul. 9, 2015, filed: Jan. 9, 2014) in view of Mabbu (US Application: US 20180349360, published: Dec. 6, 2018, filed: Jan. 5, 2017) and further in view of McGushion et al (US Application: 20150254213, published: Sep. 10, 2015, filed: Feb. 12, 2015).

With regards to claim 3. The method according to claim 1, Bhora et al teaches wherein determining an information-satisfied-paragraph in the body of the article comprises: determining similarities between the [primary question line] and each [content subset] in the body … (paragraph 0035: similarities such as phrases or topic words are determined between a question and answer-subset); and determining a [content subset] corresponding to a ... similarity of determined similarities as the information-satisfied-

As explained in the rejection of claim 1, Bhora et al’s identification of a primary question line, content subset and body are modified with Mabbu to be identified as a type of headline, paragraph, and article body, respectively (and is rejected under similar rationale). 

However Bohra et al and Mabbu does not expressly teach determining a paragraph corresponding to a maximum similarity of determined similarities… .

Yet McGushion et al teaches determining a paragraph corresponding to a maximum similarity of determined similarities… (paragraph 0084: one or more paragraphs correspond to a maximum level ‘most important’-level of similarity of keyword matches).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bohra et al and Mabbu’s ability to identify a paragraph when generating a summary, such that the paragraph identified could be based upon identification of a maximum level of importance categorization with respect to similarity matches, as taught by McGushion et al . The combination would have allowed Bohra et al and Mabbu to have distilled important aspects .. into readable portions and eliminated extraneous information (McGushion et al, paragraph 0005). 

.

Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bohra et al (US Application: US 2015/0193429, published: Jul. 9, 2015, filed: Jan. 9, 2014) in view of Mabbu (US Application: US 20180349360, published: Dec. 6, 2018, filed: Jan. 5, 2017) and further in view of Nishizawa (US Patent: 6537325, issued: 6537325, filed: Feb. 24, 1999). 

With regards to claim 4. The method according to claim 1, the combination of Bohra et al and Mabbu teaches the wherein generating a summary of the target article based on the determined information-satisfied-paragraph, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However the combination does not expressly teach … comprises: generating, from the information-satisfied-paragraph and at least one paragraph following the information-satisfied-paragraph, the summary.

and at least one paragraph following the information-satisfied-paragraph, the summary (Fig 14A-Fig 14C: for a significance paragraph summary, a following (or even preceding) the significance paragraph can be accessed as part of the interactive summary of ref 82.  Also it is noted that Nishizawa also explains “when the sentence of concern starts with a conjunction or the like that expresses a continuation of a topic, two points are taken (or reduced) from the sentence of concern. In the present embodiment, conjunctions or the like (for example, "thus" or "hence" ("konoyohni" in Japanese), "consequently" ("sohnaruto" in Japanese), etc.) that express a continuation of a topic in the original text are considered as being within the significance paragraph (or the non-boundary in the significance paragraph)”).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bohra et al and Mabbu’s ability to use an information satisfied/(significance) paragraph, such that other paragraphs surrounding the significance paragraph can also be accessed as part of an interactive /navigable summary (while taking into account start word conjunctions), as taught by Nishizawa. The combination would have allowed Bohra et al and Mabbu to have generated summarized text in an effective and easy to use tool, while also allowing the user to search for a desired part … (Nishizawa, column 2, lines 10-15 ). 

With regards to claim 5. The method according to claim 1, the combination of Bohra et al, Mabbu and Nishizawa teaches wherein generating a summary of the target article 

With regards to claim 11. The apparatus according to claim 8, the combination of Bohra et al, Mabbu and Nishizawa teaches wherein when the one or more programs are executed by the one or more processors, the one or more processors are further caused to: generate, from the information-satisfied-paragraph and at least one paragraph following the information-satisfied-paragraph, the summary, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

With regards to claim 12. The apparatus according to claim 8, the combination of Bohra et al, Mabbu and Nishizawa teaches wherein when the one or more programs are executed by the one or more processors, the one or more processors are further caused to: generate, from the information-satisfied-paragraph and at least one paragraph preceding the information-satisfied-paragraph, the summary in response to determining that a start word of information-satisfied-paragraph is a conjunction, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bohra et al (US Application: US 2015/0193429, published: Jul. 9, 2015, filed: Jan. 9, .

With regards to claim 6. The method according to claim 4, Bohra et al, Mabbu, and Nishizawa teaches the combination of wherein generating a summary of the target article based on the determined information-satisfied-paragraph, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

However the combination of Bohra et al, Mabbu and Nishizawa does not expressly teach … deleting invalid statements included in at least one of: the information-satisfied-paragraph, at least one paragraph preceding the information-satisfied-paragraph, and at least one paragraph following the information-satisfied-paragraph; and generating the summary based on each paragraph with the invalid statements deleted.

Yet Farzindar teaches deleting invalid statements included in at least one of: the information-satisfied-paragraph, at least one paragraph preceding the information-satisfied-paragraph, and at least one paragraph following the information-satisfied-paragraph; and generating the summary based on each paragraph with the invalid statements deleted (paragraph 0066: invalid quotation statements are removed from parts/paragraphs of the document before generating a summary).



With regards to claim 13. The apparatus according to claim 8, the combination of Bohra et al, Mabbu, Nishizawa and Farzindar teaches wherein when the one or more programs are executed by the one or more processors, the one or more processors are further caused to: delete invalid statements included in at least one of: the information-satisfied-paragraph, at least one paragraph preceding the information-satisfied-paragraph, and at least one paragraph following the information-satisfied-paragraph; and generate the summary based on each paragraph with the invalid statements deleted, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharifi et al (US Patent: 9582482): This reference teaches annotation linking to related entities.
Baker et al (US Application: US 2015/0339288): This reference teaches generating summaries of documents through relevant sentence identification.
Liu et al (US Patent: 8650483): This reference teaches automatically generating a summary through document segmentation of words, sentences and paragraphs.
Terman (US Application: US 2013/0021346): This reference teaches selective text traversal and determining maximum similarity during text traversal.
Li et al (US Application: US 2012/0143595): this reference teaches simplifying a body of text by removing nodes.
Sarid et al (US Application: US 20080027935): This reference teaches presenting a portion of web content including a set of searched words.
Lemarie et al (“Understanding How Headings Influence Text Processing”): This reference teaches “The inclusion of headings, for instance, can support readers by identifying major topics and ideas, by emphasizing the structure of the text, and by serving as labels that can support access to sections within the text (Waller, 1987)”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178